Citation Nr: 0939262	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to February 
1961 and from October 1961 to January 1962, with additional 
service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a right knee disability (claimed as a 
tear of the right medial meniscus).  In July 2008, the 
Veteran and his spouse testified before the undersigned at a 
hearing that was held via videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claim.

The Veteran, in written statements and testimony before the 
Board, contends that his currently suffers from right knee 
arthritis and related symptoms that flare up during the 
winter months and are the result of separate injuries 
respectively incurred and aggravated during two periods of 
active service.  He claims that he initially sprained his 
right knee in basic training in 1959.  Additionally, he 
asserts that he reinjured that knee in September 1961, while 
working for a civilian employer, and then aggravated that 
injury when he was called back to active duty from October 
1961 to January 1962.  Specifically, the Veteran reports that 
he was at a private hospital receiving treatment for his 
September 1961 right knee injury when he was ordered to 
return to active duty, then "put on crutches" and 
transported for 12 hours on a Greyhound bus to Fort Hood, 
Texas.  He now maintains that his inability to bend his knee 
during that long bus trip and his ensuing period of active 
duty permanently worsened his right knee condition.

The Veteran's service medical records are negative for any 
complaints or clinical findings of right knee problems during 
his first period of active service.  Service medical records 
dated after his return to active duty in October 1961 show 
treatment for right knee pain and swelling, which was 
attributed to a torn ligament incurred on September 12, 1961, 
while the Veteran was working for a civilian employer.  The 
Veteran was placed on a disability profile and assigned 
limited duties.  Service medical records thereafter show that 
in November 1961, the Veteran was diagnosed with internal 
derangement of the right knee and a bucket handle tear of the 
right medial meniscus.  It was expressly noted that his right 
knee injury was not incurred in the line of duty and had 
existed prior to service.  Additionally, it was recommended 
that the Veteran be discharged from active service due to his 
"markedly symptomatic" right knee condition.  On 
examination later that month, the Veteran reported a history 
of right knee problems and indicated that he had been told he 
might need an operation on that knee.  At that time, it was 
clinically noted that the Veteran's right knee injury had 
preceded his reentry into active service and that he had 
experienced some improvement in his condition during service, 
but continued to suffer from daily right knee pain and 
locking of the joint on flexion.

The Veteran's Form service separation form reflects that, 
following his November 1961 service examination, the Veteran 
was discharged from service due a preexisting right knee 
disability, established by a Physical Evaluation Board.  
However, no report of a Physical Evaluation Board or any 
service or Reserve service personnel records other than the 
separation form have been associated with the claims folder.  
Because these records are pertinent to the Veteran's claim 
for service connection for a right knee disability, they 
should be obtained on remand. 38 C.F.R. § 3.159(c)(2) (2007); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, private and VA medical records appear to be 
outstanding.  The Veteran testified at his July 2008 Board 
hearing that he underwent inpatient treatment for a right 
knee injury at a private hospital (the Lady of the Sea 
Hospital in Galliano, Louisiana) in September 1961, 
immediately prior to his return to active duty.  He also 
indicated that, within a year after leaving service in 
January 1962, he underwent surgery on his right knee and 
thereafter received treatment from two private physicians, 
"Dr. Coleman" and "Dr. Gidry."  The Veteran further 
testified that his right knee problems persisted to the 
present day and that he currently received treatment at a VA 
medical facility (VA Medical Center in Bay St. Louis, 
Mississippi).  

The record reflects that no attempt has yet been made to 
obtain the private or VA medical records.  In light of the 
Veteran's testimony, VA is on notice that private hospital 
and other medical records may exist that are relevant to his 
claim for service connection for a right knee disability.  
Accordingly, the Board finds that an effort to obtain those 
private medical records should be made.  Moreover, because it 
appears there may be outstanding VA medical records that may 
contain information pertinent to the Veteran's claim, those 
records are also relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).  

In this case, the Veteran has not yet been afforded a VA 
examination to address whether he currently has a right knee 
disability that is related to the 1959 injury he reportedly 
incurred during basic training, the September 1961 injury he 
claims to have aggravated during his second period of active 
duty, or any other aspect of service.  In view of the service 
medical records showing treatment for a right knee condition 
during his second period of active duty, and the Veteran's 
testimony regarding a continuity of symptomatology since 
service, the Board finds that, after obtaining all relevant 
service personnel and post-service medical records, a VA 
etiological examination and opinion is warranted to fairly 
decide the merits of the Veteran's claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that 
he provide a completed release form (VA 
Form 21-4142) authorizing VA to request 
copies of any medical records showing 
treatment for a right knee condition at 
the Lady of the Sea Hospital in Galliano, 
Louisiana, as well as any treatment 
records from "Dr. Coleman" and "Dr. 
Gidry."  The Veteran should also be 
advised that he can submit those records 
himself.  If the Veteran provides 
completed release forms, then the 
identified treatment records should be 
requested.  All attempts to secure those 
records must be documented in the claims 
folder, and the Veteran and his 
representative should be notified of any 
unsuccessful efforts.  

2.  Obtain the Veteran's complete service 
personnel and Reserve personnel records, 
including any and all records associated 
with a Physical Evaluation Board, from 
the National Personnel Records Center 
(NPRC) or other sources if they cannot be 
obtained from the NPRC.  All attempts to 
obtain those records should be documented 
in the claims folder, and the Veteran and 
his representative should be notified of 
any unsuccessful efforts.  

3.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in Bay St. Louis, 
Mississippi, dated from January 1962 to 
the present.

4.  After obtaining the above records, 
schedule the Veteran for a VA orthopedic 
examination to assess the etiology of any 
current right knee disability.  The 
claims folder must be reviewed by the 
examiner, and the examination report must 
reflect that the claims folder was 
reviewed.  The examiner should provide a 
rationale for any opinion expressed and 
reconcile that opinion with all evidence 
of record, including the Veteran's 
reported 1959 in-service right knee 
injury, reported in-service aggravation 
of September 1961 civilian job injury, 
and service medical records showing 
treatment for right knee pain and 
swelling and diagnoses of internal 
derangement of the right knee and a 
bucket handle tear of the right medial 
meniscus, attributed to a September 1961 
injury that occurred prior to the 
Veteran's second period of active duty.  
The examiner must acknowledge and discuss 
the Veteran's reports of a continuity of 
right knee symptomatology since service.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
examiner did not comment on Veteran's 
report of in-service injury and instead 
relied on absence of evidence in service 
medical records to provide negative 
opinion).  Specifically, the VA examiner 
should address the following: 

a)  State whether it is as likely as 
not (50 percent probability or 
greater) that the Veteran has a 
current right knee disability that 
is causally or etiologically related 
to a 1959 right knee injury that he 
reportedly incurred during basic 
training, or any other aspect of his 
active service.

b)  State whether it is as likely as 
not (50 percent probability or 
greater) that the Veteran's 
September 1961 right knee injury was 
aggravated beyond its natural 
progression during his second period 
of active service from October 1961 
to January 1962.

5.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

